—Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 8, 1982, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s request to be relieved as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.